DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 11/29/21 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al. (US PUB. 2020/0168595). In view of Brewer et al. (US PUB. 2020/0135719).
Regarding claim 1, CHANG teaches a three-dimensional device Para [0070]) comprising: 

an interconnect portion (e.g. 115,125,135,145 in Fig. 1) communicatively connected, for each group of circuit blocks included in each of the divided regions overlapping in a stacking direction in the plurality of circuit chips, to a predetermined number of circuit blocks sorted from the circuit blocks within the group (also see interconnect portions in Fig. 2-5).  
Regarding claim 2, the combination of CHANG and Brewer teaches the three-dimensional device according to claim 1, wherein the interconnect portion includes through wiring which passes through at least one circuit chip and extends in the stacking direction of the plurality of circuit chips (e.g. CHANG’s Fig. 1 and 5).  
Regarding claim 5, the combination of CHANG and Brewer teaches the three-dimensional device according to claim 1, comprising a control chip (150, 550 or 950), being connected to the interconnect portion below or above the circuit chip that is configured to control each circuit block (CHANG’s Fig. 1, Fig. 5 and Fig. 9).  
Regarding claim 6, the combination of CHANG and Brewer teaches the three-dimensional device, according to claim 5, wherein the control chip includes: an address register configured to set an address associated with each of the plurality of circuit blocks; a command receiving section configured to receive a command including 
Regarding claim 7, the combination of CHANG and Brewer teaches the three-dimensional device according to claim 1, wherein each of the plurality of circuit blocks includes: an address register (e.g. 112) configured to set an address associated with each of the plurality of circuit blocks (Para [0024, 006-0027 & 0029]): a command receiving section configured to receive a command via the interconnect portion (TSVs): and a command processing section for executing a process specified by the command, in response to receiving the command (see Para [0020-0024] and Fig. 4 & respective text. Also see Brewer’s Para [0034-0035]).  
Regarding claim 8, the combination of CHANG and Brewer teaches the three-dimensional device according to claim 6, wherein an address setting corresponding to the circuit block in the address register is rewritable (Fig. 2-4, 9, Para [0055] and respective texts).  
Regarding claim 9, the combination of CHANG and Brewer teaches the three-dimensional device according to claim 1, wherein each of the plurality of circuit blocks is a memory block (CHANG’s Fig. 1-9).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG and Brewer as applied to claim 1 above, and in further view of Jacobs et al. (US PUB. 2020/0075431).

Regarding claim 4, the combination of CHANG and Brewer teaches the three-dimensional device according to claim 3, wherein the at least one circuit block determined to be defective is disconnected from at least one of the interconnect portion and a power source (Jacob’s abstract and Fig. 1-5B & Fig. 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894